[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 23, 2006
                              No. 06-11161                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                D. C. Docket No. 04-01415-CV-ORL-28-KRS

GARY L. MOCK,


                                                            Plaintiff-Appellant,

                                   versus

BELL HELICOPTER TEXTRON, INC.,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (August 23, 2006)

Before TJOFLAT, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

     This is an age-discrimination-in-employment case. Gary Mock claims that
Bell Helicopter Textron, Inc. (“Bell”) terminated his employment on account of his

age in violation of the Age Discrimination in Employment Act (“ADEA”), 29

U.S.C. § 623. The district court granted Bell summary judgment, and Mock

appeals. He contends that material issues of fact exist as to whether Bell’s

legitimate, nondiscriminatory reason for his termination was a pretext for age

discrimination.

      In addressing Bell’s motion for summary judgment, the district court

properly considered the evidence under the McDonnell Douglas 1 framework

because Mock was attempting to establish his claim with circumstantial evidence.

Where, as in this case, the plaintiff establishes a prima facie case, which means that

the plaintiff has created a presumption of unlawful discrimination, the employer

must respond with a legitimate, nondiscriminatory reason for the challenged

employment decision. Chapman v. AI Transport, 229 F.3d 1012, 1024 (11th Cir.

2000). If the defendant so responds, the presumption of discrimination collapses

and, to avoid dismissal of his claim, the plaintiff must come forward with evidence

(which, of course, includes the evidence that established the prima facie case)

sufficient to permit a reasonable trier of fact to find that the reason the employer

gave was not the real reason for the adverse employment decision, but, instead,



      1
          See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817 (1973).

                                              2
was a pretext for discrimination, i.e., was “a coverup for a . . . discriminatory

decision.” Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002). If the plaintiff

fails to do this, the employer is entitled to summary judgment.

      We are satisfied that Mock presented sufficient evidence to create a genuine

issue of material fact as to whether Bell’s reason for his termination was a pretext

for age discrimination. There is a dispute as to when Bell informed Mock of the

reason for his termination. At the time Bell informed him that he was being fired,

he insisted that it give him the reason for its decision. Bell refused to do that. It

was not until later, in a letter, that it told him that he had been terminated for

unacceptable performance. In light of Bell’s refusal to tell Mock – at the time it

fired him – why his employment had come to an end, a trier of fact reasonably

could find that the letter constituted a pretext for discrimination.

      In sum, we agree with Mock that a genuine issue of fact remains as to

whether Bell’s announced reason for his termination was a pretext for

discrimination. Summary judgment was therefore inappropriate.

      VACATED and REMANDED.




                                            3